This is an action to recover of the defendants the sum of $1,316, the amount of the indebtedness of G. D. Dickson, deceased, to the plaintiff, at the date of his death.
At his death, which occurred prior to 26 December, 1928, G. D. Dickson was indebted to the plaintiff, Bank of Ashe, in the sum of $1,316, for money loaned to him. This indebtedness was evidenced by seven notes aggregating the sum of $1,316, each executed by G. D. Dickson as principal and C. M. Dickson, as surety, and all payable to the plaintiff. After the death of G. D. Dickson, at the request of J. L. Dickson, who had duly qualified as his executor, and of C. M. Dickson, the defendant, Mrs. Martha J. Dickson, widow of G. D. Dickson, deceased, on 26 December, 1928, executed a note for the sum of $1,316, payable to the plaintiff and due six months after date. This note was signed by C. M. Dickson, as surety, and was delivered to the plaintiff. The defendant, Martha J. Dickson, received no consideration for this note from the plaintiff, or from any one else. This action was begun on 17 June, 1930.
Under instructions of the court, the jury answered the first issue, to wit: "In what amount, if any, is the defendant, Mrs. Martha J. Dickson, indebted to the plaintiff bank on the note sued on in their action?" "Nothing."
From judgment that plaintiff recover nothing of the defendant, Mrs. Martha J. Dickson, the defendant, C. M. Dickson, appealed to the Supreme Court.
There was no error in the instruction of the court to the jury that if the jury believed all the evidence, they should answer the first issue, "Nothing." This is not an action to recover on the note executed by the defendant, Mrs. Martha J. Dickson, widow of G. D. Dickson, but to recover of the defendants the amount of the indebtedness of G. D. Dickson to the plaintiff at his death. All the evidence was to the effect that she received no consideration for said note either before or after the death of her husband. Loan Association v. Swaim, 198 N.C. 14, 150 S.E. 668. The judgment is affirmed.
No error. *Page 502